DETAILED ACTION
The Request for Continued Examination (RCE) filed 05/19/22 has been entered.  Claims 7-9, 11, 13 and 15 are still pending.  In light of the substantive amendments, all previous rejections are withdrawn.  However, revised section 112, 102 and 103 rejections of all pending claims are detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
All pending claims are rejected because the last limitation of claim 7 discloses certain relationships of values in connection with the shock absorber, but the Detailed Description does not adequately enable one skilled in the art to understand or practice the invention.  No equation is provided in the specification, no detail with regard to these values is discussed.  Only this precise wording is included in the Detailed Description, and nothing more.  Specifically, claim 7 recites the “the length of the at least one inertia channel” is proportional to “a pressure difference at both ends” of the inertial channel.  See claim 7, lines 25-29.  First, does Applicant intend to refer to a pressure difference --between-- the two ends?  Second, it would appear that the length of the inertia channel can vary greatly, since Figure 2 depicts a circuitous path from the third sub-chamber (10a) to the second sub-chamber (10).  In other words, the length of the inertia channel is not as straightforward as the width of the inertia piston, so it is unclear what this “length” is referring to. 
Next, the claim 7 limitation that follows is equally problematic because it states that “the mass flow through the at least one inertia channel” is inversely proportional to the cross-sectional area of the inertia channel.  See claim 8, lines 29-31. First, does Applicant intend to refer to the --mass flow rate--?  Second, it is well known in the art that the mass flow rate is proportional (not inversely proportional) to the cross-sectional area of a conduit, with the applicable equation being ṁ = ρVA with ṁ being the mass flow rate, and A being the cross-sectional area of the conduit.  It is unclear how an inversely proportional relationship is achieved and, again, no equation or evidence of this relationship is described with ANY specificity in the Detailed Description.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9, 11, 13 and 15 are all rejected because of two indefiniteness problems with claim 7.  First, claim 7 recites “…wherein a pressure difference at both ends…”  See claim 7, lines 26-27.  By referring to a pressure difference “at both ends” means that there are two pressure differences (rather than a difference between the sides), and it is unclear what the different pressures are in reference to.  Does Applicant intend to recite a difference in pressure between the second and third sub-chambers?  Second, the last limitation refers to “the mass flow” through the inertia channel but this is unclear.  See claim 7, line 29.  Does Applicant intend to refer to the --mass flow rate--?
Claim 8 is rejected because it depends from cancelled claim 1.  See claim 8, line 1.  In addition, claim 8 recites that the piston rod is “a solid piston.”  See claim 8, line 3.  How can a piston rod be a piston?  Third, claim 8 state that the piston rod is “a solid” piston, yet it contains “an inner conduit.”  See claim 8, lines 3-4.  How can the piston rod be “solid” but also have a conduit therein? 
Claims 9 and 11 are rejected because both refer to “a pressure difference at both sides.”  See claim 9, lines 10-11; claim 10, lines 10-11.  Similar to the above rejection of claim 7, by referring to a pressure difference “at both sides” means that there are two pressure differences (rather than a difference between the sides), and it is unclear what the different pressures are in reference to.  Does Applicant intend to recite a difference in pressure between the second and third sub-chambers?  
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Vannucci
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vannucci (WO 2011/130816) (cited by Applicant).  Vannucci is directed to an inertial flow control valve for a hydraulic damper.  See Abstract. 
Claim 7: Vannucci discloses a shock absorber [Fig. 3] with frequency-dependent load regulation by means of hydraulic inertia comprising a cylinder (10) with an inner chamber (CT-PC1, CT-PC2, CC), a piston rod (30), a main piston (31) and an inertia piston (50); the main piston is connected to the piston rod and the inertia piston is connected through at least one spring (60) to the piston rod, so that both pistons move longitudinally in the cylinder; the main and inertia pistons are immersed in a hydraulic fluid [see Title], so that the inner chamber is divided into a first sub-chamber (CC), a second sub-chamber (CT-PC2) and a third sub-chamber (CT-PC1), where said second sub-chamber and said third sub-chamber are provided on both sides of the inertia piston; the main piston comprises at least one conduit (21, 22) configured to allow bi-directional flow of said hydraulic fluid between said first sub-chamber and said second sub-chamber controlled by valves (23, 24) that allow regulating the passage of said hydraulic fluid between said first sub-chamber and said second sub-chamber; the inertia piston comprises at least one inertia channel conduit (35) configured to allow a valveless bi-directional flow of said hydraulic fluid between said second sub-chamber and said third sub-chamber through the same at least one inertia channel conduit, wherein a pressure difference at both ends of the at least one inertia channel is proportional to the length of the at least one inertia channel and the mass flow through the at least one inertia channel is inversely proportional to the cross- sectional area of the at least one inertia channel [see 112 rejections, supra].  See Fig. 3.  
Claim 8: Vannucci discloses that said piston rod is a solid piston having an inner conduit (35) within that has only two openings.  See Fig. 3 (35 is within both 30 and 50). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION #2: Vanbrabant in view of Zeissner
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanbrabant (U.S. Patent Pub. No. 2006/0086581) in view of Zeissner et al. (U.S. Patent No. 8,245,823).  Vanbrabant is directed to stroke dependent damping.  See Abstract.  Zeissner is directed to a vibration damper.  See Abstract. 
Claim 7: Vanbrabant discloses a shock absorber [Fig. 2] with frequency-dependent load regulation by means of hydraulic inertia comprising a cylinder (14) with an inner chamber (20, 22), a piston rod (18), a main piston (40) and an inertia piston (78); the main piston is connected to the piston rod, so that both pistons move longitudinally in the cylinder; the main and inertia pistons are immersed in a hydraulic fluid [see para. 0001], so that the inner chamber is divided into a first sub-chamber (22), a second sub-chamber (20 below 78) and a third sub-chamber (20 above 78), where said second sub-chamber and said third sub-chamber are provided on both sides of the inertia piston; the main piston comprises at least one conduit (56, 58) configured to allow bi-directional flow of said hydraulic fluid between said first sub-chamber and said second sub-chamber controlled by valves (60, 68) that allow regulating the passage of said hydraulic fluid between said first sub-chamber and said second sub-chamber; the inertia piston comprises at least one inertia channel conduit (92) configured to allow a valveless bi-directional flow of said hydraulic fluid between said second sub-chamber and said third sub-chamber through the same at least one inertia channel conduit, wherein a pressure difference at both ends of the at least one inertia channel is proportional to the length of the at least one inertia channel and the mass flow through the at least one inertia channel is inversely proportional to the cross- sectional area of the at least one inertia channel [see 112 rejections, supra].  See Figs. 2-4.  
Vanbrabant discloses all the limitations of claim 7 except for the inertia piston being connected by at least one spring.  Zeissner discloses a shock absorber [Fig. 1], with a cylinder (3), main piston (7) having conduits and valves, and an inertia piston (17) dividing the inner chamber (9, 11) into three sub-chambers, wherein the inertia piston is connected through at least one spring (13, 15) to the piston rod (5).  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a spring to the Vanbrabant inertia piston because it already is slidingly engaged with the piston rod (like in Zeissner), and including spring(s): (1) may provide desired damping properties by controlling the sliding rate of the inertia piston and (2) ensures that the inertia piston returns to a neutral position upon conclusion of the stroke. 
Claim 8: Vanbrabant discloses that said piston rod is a solid piston having an inner conduit (74) within that has only two openings.  See Fig. 2.  
REJECTION #2: Vanbrabant in view of Zeissner and Azekatsu
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanbrabant in view of Zeissner and Azekatsu (U.S. Patent No. 8,302,746).  Azekatsu is directed to a hydraulic shock absorber.  See Abstract.  
	Claims 9 and 11: Vanbrabant and Zeissner are relied upon as in claims 7 and 8 above.  Vanbrabant discloses that one of said two openings (82) is provided inside the first sub-chamber and the other opening of said two openings (76) is provided inside the second sub-chamber so that said inner conduit connects the first sub-chamber and the second sub-chamber to allow the flow of the hydraulic fluid between the first sub-chamber and the second sub-chamber.  While the Vanbrabant inertia piston (78) acts as a slide valve over the inner conduit (74), it does not disclose it being separate from another piston-like component.   Azekatsu discloses a shock absorber [Fig. 3A], with a main piston (4), inertia piston (7) and a slide valve (12) that controls the two openings (3a, 14a) of an inner conduit within the piston rod (3), wherein the flow is controlled by moving the slide valve (12) to unblock the other FALCON-00193PATEJNTopening (14a) of said inner conduit to decrease a pressure difference on both sides of the main piston (4), said slide valve being connected to the inertia piston (7) through a second spring (13).   See Fig. 3A.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the slide valve because Vanbrabant effectively includes an inertia piston and slide valve in a single component, but based on design considerations (cost/availability of parts, easy of replacement, etc.), one skilled in the art may opt to use two separate components. 
REJECTION #2: Vanbrabant in view of Zeissner, Azekatsu and Fichtel
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vanbrabant in view of Zeissner, Azekatsu and Fichtel (DE 2139942) (cited by Applicant).  Fichtel is directed to a shock absorber with a slide valve that acts on one opening of an inner conduit within a piston rod and another valve that acts on the other opening of the inner conduit.  See Fig. 1.
Claims 13 and 15: Vanbrabant, Zeissner and Azekatsu are relied upon as in claims 9 and 11 above but Vanbrabant does not disclose a valve at the opening (82), nor does Azekatsu at the opening (3a).  Fichtel discloses a shock absorber [Fig. 1] with a main piston (1) and a slide valve (3) with positioning varied by springs (8, 8a) and that acts on one opening of an inner conduit (4) within a piston rod (2), wherein at least one valve (6) acts on the other opening of the inner conduit to regulate the flow through the conduit in at least one direction.  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a valve at the other opening of the inner conduit because this provides additional control of fluid flow through the bypass, which may provide desired damping properties. 
REJECTION #1: Vannucci in view of Azekatsu
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannnuci in view of Azekatsu.  
	Claims 9 and 11: Vannucci is relied upon as in claims 7 and 8 above.  Azekatsu discloses a shock absorber [Fig. 3A], with a main piston (4), inertia piston (7) and a slide valve (12) that controls the two openings (3a, 14a) of an inner conduit within the piston rod (3) to connect two sub-chambers (21, 22) within the cylinder (2), wherein the flow is controlled by moving the slide valve (12) to unblock the other FALCON-00193PATEJNTopening (14a) of said inner conduit to decrease a pressure difference on both sides of the main piston (4), said slide valve being connected to the inertia piston (7) through a second spring (13).   See Fig. 3A.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include the Azekatsu inner conduit because this feature of providing a bypass passage is well-known and commonly employed in hydraulic dampers to provide desired damping properties and a certain ‘feel’ during compression/extension strokes.  
REJECTION #1: Vannucci in view of Azekatsu and Fichtel
Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vannucci in view of Azekatsu and Fichtel. 
Claims 13 and 15: Vannucci and Azekatsu are relied upon as in claims 9 and 11 above but Azekatsu does not disclose a valve at the opening (3a).  Fichtel discloses a shock absorber [Fig. 1] with a main piston (1) and a slide valve (3) with positioning varied by springs (8, 8a) and that acts on one opening of an inner conduit (4) within a piston rod (2), wherein at least one valve (6) acts on the other opening of the inner conduit to regulate the flow through the conduit in at least one direction.  See Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include a valve at the other opening of the inner conduit because this provides additional control of fluid flow through the bypass, which may provide desired damping properties. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9, 11, 13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 25, 2022